No. 13436
         IN THE SUPRElIE COURT OF T l STATE OF MONTANA
                                   IE
                          1978


WILLIAM J. LEARY,
                Claimant and Appellant,


THE ANACONDA COPfGANY, Employer,
        and
THE ANACONDA COMPANY,
                Insurer and Respondent.



Appeal from:   Workers' Compensation Court
               Honorable William E. Hunt, Judge
Counsel of Record:
    For Appellant:
        Greg J. Skakles argued, Anaconda, Montana
    For Respondent:
        Stephen M. Williams argued, Butte, Montana


                            Submitted:    January 30, 1978
                                        FEB
                                 Decided.     2 i 11i'd
                                                :
M r . J u s t i c e John Conway Harrison d e l i v e r e d t h e Opinion of t h e
Court :


       Claimant William J. Leary s u f f e r e d a myocardial i n f a r c t i o n

a t approximately 12:30 p.m.,             December 11, 1974.           A t t h e time

of t h e a t t a c k , claimant was employed a s an e l e c t r i c i a n by t h e

Anaconda Company a t i t s p l a n t i n Anaconda, Montana.                  Claimant

submitted a workers' compensation claim s h o r t l y t h e r e a f t e r ;

i t was denied by h i s employer.               O November 18, 1975, claimant
                                                 n

f i l e d a p e t i t i o n f o r hearing with t h e Workers' Compensation

Division requesting a determination of t h e compensability of

t h e claim.     He f u r t h e r requested c o s t s , a t t o r n e y f e e s , and t h e

penalty f o r t h e employer's r e f u s a l t o pay compensation pre-

s c r i b e d by s e c t i o n 92-849, R.C.M.     1947.

       Hearing on t h e p e t i t i o n was held on January 21, 1976, i n

t h e Workers' Compensation Court.               On May 24, 1976, t h e Court

entered i t s findings of f a c t and conclusions of law denying

t h e claim i n i t s e n t i r e t y , on t h e b a s i s t h a t claimant f a i l e d

t o demonstrate h i s h e a r t a t t a c k r e s u l t e d from unusual s t r a i n

while engaged i n work a c t i v i t y .        Claimant appeals.

      A t t h e time of h i s h e a r t a t t a c k , claimant was 53 years

of age and had been employed a s an e l e c t r i c i a n by t h e Anaconda

Company f o r 20 years.

       For a period of four t o f i v e years p r i o r t o t h e h e a r t

a t t a c k , claimant worked a job known a s t h e "swing job1'.                  Each

week claimant worked two days a t t h e smelter s t a c k s u b s t a t i o n

connecting and disconnecting e l e c t r i c a l switches; two days were

spent a t t h e main s u b s t a t i o n taking meter readings and compiling

r e p o r t s , and one day he worked i n p l a n t maintenance.              While
engaged i n p l a n t maintenace, claimant was a v a i l a b l e f o r work

wherever       an e l e c t r i c i a n was needed a t t h e smelter.

        O December 11, 1974, while working p l a n t maintenance,
         n

claimant and h i s p a r t n e r , Thomas Brebrick, were s e n t t o t h e o l d

phosphate p l a n t t o disconnect two 2,300 v o l t switches. The o l d
                                 in                         prior
phosphate p l a n t had not beenloperation f o r some time/ t o December

11, 1974, and was unheated.               The temperature i n the b u i l d i n g

was approximately 30' t o 35' F. and claimant was wearing heavy

clothing.

        I n o r d e r t o reach t h e switches, claimant and Brebrick

climbed t h r e e t o four f l i g h t s of s t a i r s .    I n t h e process of

obtaining l i g h t i n g equipment and a s c e r t a i n i n g t h a t t h e power

was shut down p r i o r t o disconnection of t h e switches, claimant

and Brebrick ascended and descended t h e s t a i r s s e v e r a l times.

        The switches were on wheels enabling them t o be moved.                             To

move t h e switches, claimant and Brebrick l i f t e d them over pieces

of angle i r o n fastened t o t h e f r o n t of t h e wheels.              Estimates

of t h e weight of t h e switches ranged from 100 t o 300 pounds, t o a

maximum of 800 pounds.

        The work a t t h e phosphate p l a n t was completed s h o r t l y

a f t e r 1 1 : O O a.m.   Claimant experienced no ill f e e l i n g a t t h i s

time.     Claimant and Brebrick returned t o t h e foundry with t h e i r

equipment and prepared f o r lunch.               A t approximately 12:30 p.m.,

a f t e r f i n i s h i n g lunch, claimant began t o experience a s e n s a t i o n

of i n a b i l i t y t o r e l a x and, l a t e r , i n d i g e s t i o n and pressure on

h i s arms.      Claimant returned t o t h e job, b u t r e s t e d u n t i l h i s

s h i f t ended a t 3:00 p.m.        Claimant then drove home and r e t i r e d

f o r t h e evening.       The following morning, claimant was examined

by D r . Huffman a t Community Hospital i n Anaconda.                     The c o n d i t i o n
was diagnosed a s a myocardial i n f a r c t i o n , and claimant was

irnmedia t e l y h o s p i t a l i z e d .   Claimant remained i n t h e h o s p i t a l f o r

fourteen days.             D r . Huffman t r e a t e d claimant u n t i l March 17, 1975,

when claimant was r e l e a s e d t o r e t u r n t o work.

        Following h i s r e l e a s e , claimant submitted h i s claim f o r

compensation.            This a c t i o n ensued from t h e d e n i a l of t h a t claim.

        Claimant r a i s e s s e v e r a l i s s u e s on appeal.            Critical t o the

r e s o l u t i o n of t h i s case i s t h e determination of whether c l a i m a n t ' s

h e a r t a t t a c k r e s u l t e d from work r e l a t e d s t r e s s o r s t r a i n .   Section

92-418(1), R.C.M.             1947.

        I n i t s f i n d i n g s of f a c t and conclusions of law, t h e workers'

Compensation Court found:

              "That according t o medical evidence, t h e h e a r t
        a t t a c k s u f f e r e d over one and one-half hours a f t e r
        t h e c e s s a t i o n of work a c t i v i t y and a f t e r t h e claimant
        had e a t e n lunch, t h e work a c t i v i t y i s n o t r e l a t e d t o
        t h e h e a r t attack.''

The Workers' Compensation Court thereupon concluded, a s a matter

of law, t h a t claimant had n o t proved by a preponderance of t h e

evidence t h a t t h e job a c t i v i t y was t h e cause of t h e h e a r t a t t a c k .

       The findings and conclusions demonstrate t h a t , i n determining

t h e l a c k of c a u s a l r e l a t i o n s h i p , t h e Workers' Compensation Court

r e l i e d almost exclusively upon a l e t t e r submitted by D r . Walter

J . Lewis 111, a Missoula c a r d i o l o g i s t , who examined claimant

some two months following t h e h e a r t a t t a c k .                The l e t t e r was

w r i t t e n primarily a s a response t o c e r t a i n h y p o t h e t i c a l ques-

t i o n s posed t o claimant's physician, D r . Huffman, i n t h e

deposition of the l a t t e r .

        D r . Huffman i n d i c a t e d i n h i s d e p o s i t i o n and i n o t h e r docu-

ments before t h e workers' Compensation Court, t h a t he found a

c a u s a l r e l a t i o n s h i p between t h e strenuous work a c t i v i t y involved
i n climbing numerous f l i g h t s of s t a i r s and l i f t i n g heavy e l e c t r i c a l

switches, and t h e h e a r t a t t a c k .           However, t h e h y p o t h e t i c a l ques-

t i o n s posed, although assuming v i r t u a l l y a l l t h e r e l e v a n t f a c t s

produced a t t h e subsequent t r i a l , e s t a b l i s h e d no time r e f e r e n c e

between t h e work a c t i v i t y and t h e h e a r t a t t a c k .            That i s , t h e

h y p o t h e t i c a l s r e f e r t o t h e symptoms of t h e a t t a c k occurring

" s h o r t l y a f t e r t h e c e s s a t i o n of work a c t i v i t y . "

        D r . Lewis, i n commenting on the h y p o t h e t i c a l q u e s t i o n s ,

i n d i c a t e s the time period elapsing between t h e c e s s a t i o n of work

a c t i v i t y and t h e onset of symptoms i s c r i t i c a l .               He s t a t e s i f t h e

h e a r t a t t a c k occurred within one-half hour of t h e c e s s a t i o n of

work, he could s t a t e t h e two were c a u s a l l y r e l a t e d .              However, i f

t h e h e a r t a t t a c k , a s h e r e , occurred one and one-half hours following

t h e completion of t h e a c t i v i t y , they would n o t be c a u s a l l y r e l a t e d .

W note i n t h i s regard t h a t n e i t h e r physician t e s t i f i e d a t t h e
 e

January 21 hearing.

       While t h e findings and conclusions r e f e r t o and appear t o

be based upon t h e l e t t e r of D r . Lewis, nowhere i s any r e f e r e n c e

made t o t h e medical opinion of D r . Huffman.                          W a r e unable t o
                                                                           e

a s c e r t a i n from t h e findings and conclusions t h e b a s i s f o r o r

reasoning behind t h e r e j e c t i o n of such opinion.

        Upon a thorough review of t h e record, we t h e r e f o r e conclude

t h e r e i s i n s u f f i c i e n t medical testimony t o support t h e f i n d i n g s

and conclusions of t h e Workers' Compensation Court.                                The f i n d i n g s

and conclusions a r e vacated and t h e cause i s remanded t o t h e

Workers' Compensation Court with d i r e c t i o n s t h a t a d d i t i o n a l

medical testimony regarding t h e h e a r t a t t a c k be taken.




                                                                  ing ~ k i e f    us dice
Justices   .